Exhibit 99.2 ASSETS Mar 31, 2010 CURRENT ASSETS Chase $ Payroll account Accounts Receivable Advances Deposit with manufacturer Deposits Inventory Asset Loan to shareholder Prepaid finance charge Prepaid insurance Undeposited Funds Total Current Assets PROPERTY AND EQUIPMENT Accumulated Depreciation Furniture and Equipment Tractors and Trailers Warehouse Equipment Total Property and Equipment OTHER ASSETS Advance to PGGO Prepaid license Trademark and intangibles Total Other Assets TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY Mar 31, 2010 CURRENT LIABILITIES Accounts Payable $ Due to affiliate Due to PGGO-Inventory Due to PGGO-JV Insurance finance Payroll Liabilities Sales Tax Payable Short Term Loans Total Current Liabilities LONG-TERM LIABILITIES ** NO ACCOUNTS IN THIS SECTION ** Total Long-Term Liabilities Total Liabilities STOCKHOLDERS' EQUITY Capital Stock Dividends Paid Retained Earnings ) Net Income ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY 1 quarter ended Mar 31, 2010 REVENUE Sales $ Shipping and Delivery Income Total Revenue COST OF GOODS SOLD Cost of Goods Sold Freight in Freight out Import duties Merchant Account Fees Warehouse Storage Total Cost of Goods Sold Gross Profit OPERATING EXPENSES Advertising and Promotion Allowance for Damaged Goods Amortization Auto and Truck Expenses Bank Service Charges Charitable Contributions Computer and Internet Expenses Consulting expense Depreciation Expense Dues & subscriptions Factoring Expenses Filing and registration fees freight storage Insurance Expense Interest Expense Marketing Miscellaneous Expense Office Supplies Payroll Expenses Postage and Delivery Printing and Reproduction Professional Fees Rent Expense Repairs and Maintenance Royalty Taxes-sales Taxes - Property Telephone Expense Travel Expense Utilities Total Operating Expenses Operating Income (Loss) ) OTHER INCOME ** NO ACCOUNTS IN THIS SECTION ** Total Other Income OTHER EXPENSES Ask My Accountant Finance charge Total Other Expenses Income (Loss) Before Income Taxes ) Income Tax Net Income (Loss) ) 1 quarter ended Mar 31, 2010 CASH FLOWS FROM OPERATING ACTIVITIES NET INCOME Net Income (Loss) $ ) Total Net Income ) ADJUSTMENTS TO NET INCOME Adjustments to reconcile Net Income (Loss) to net Cash: Accumulated Depreciation Sales (Increase) Decrease in: Accounts Receivable ) Advances Deposit with manufacturer ) Deposits ) Inventory Asset ) Loan to shareholder ) Prepaid finance charge Prepaid insurance ) Increase (Decrease) in: Accounts Payable Due to affiliate Due to PGGO-Inventory Insurance finance Payroll Liabilities Sales Tax Payable Total Adjustments ) Net Cash Provided By (Used In) Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES Furniture and Equipment Tractors and Trailers Warehouse Equipment Advance to PGGO Prepaid license Trademark and intangibles ) Net Cash Provided By (Used In) Investing Activities ) CASH FLOWS FROM FINANCING ACTIVITIES Due to PGGO-JV Short Term Loans Capital Stock Dividends Paid Retained Earnings Net Cash Provided By (Used In) Financing Activities NET INCREASE (DECREASE) IN CASH CASH AT BEGINNING OF PERIOD Cash at Beginning of Period Total Cash at Beginning of Period CASH AT END OF PERIOD
